Citation Nr: 1707109	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  08-18 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with left epigastric pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1983 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned at a hearing held in August 2011.  A transcript of the hearing is associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran's current bilateral foot condition was not incurred in service and is not otherwise etiologically related to service.

2.  For the entire appeal period, the service-connected GERD was manifested by periodic reflux and heartburn and infrequent nausea and vomiting; considerable impairment of health is not shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. § § 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for an initial rating in excess of 10 percent for service-connected GERD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

In regards to the Veteran's service connection claim for a bilateral foot disability, a notification letter addressing the service connection claim was sent in February 2005.  This notice failed to advise the Veteran of the criteria for establishing an initial disability and effective date of award.  However, as service connection remains denied, this error is harmless as the downstream issues are not implicated.

The Veteran's claim for a higher rating for GERD arises from her disagreement with rating assigned in connection with the grant of service connection for this disability.  Where an underlying claim for service connection has been granted and there is a disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the provisions of 38 U.S.C.A. § § 5104 and 7105 (West 2014).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issues on this appeal is unnecessary.

In regards to the duty to assist the Veteran in the development of the claim, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); See Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).

In this case, VA obtained the Veteran's post-service VA and private treatment records and lay statements of argument.  During the appeal period, VA provided the Veteran with physical examinations in August 2007, July 2010, February 2012, and February 2016.  As discussed in more detail below, the assessments include a review of the Veteran's pertinent post-service history, clinical findings, and diagnoses and such findings were supported by medical rationale.  The Veteran's representative has argued for additional examination for GERD based solely on the age of the examination report.  However, this examination report is supplemented by lay statements and treatment records which, in the opinion of the Board, does not reflect a material increased severity of disability since the last examination in 2012.  As such, the Board finds that the VA examinations are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In July 2012, the appeal was remanded to obtain the Veteran's service treatment records, private treatment records, VA treatment records, and a VA examination and nexus opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The issues on appeal are ready to be considered on the merits.  

Service Connection for Bilateral Foot Disability

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran claims that her current bilateral foot conditions are directly related to her foot injuries in service.  During service, the Veteran did report bilateral foot pain, unrelated to any specific injury.  She was diagnosed with a sprained left foot; however radiographic testing produced normal results.  

VA treatment records show no gross abnormalities in the Veteran's feet.  At times, she reported pain, and treating physicians shaved callouses from her feet.  However, no diagnoses or etiologies were provided.

At the August 2007 VA examination, the Veteran reported that she had increased pain along the bilateral foot arches when walking.  She stated she had surgery on her bilateral fourth and fifth toes, but had no specific injury.  Upon physical examination, the clinician noted a corn on the lateral and anterior aspect of the left fifth toe; there was also mild hallux valgus present with a normal arch.  X-ray testing resulted in unremarkable bony structures except for minimal hallux valgus deformity in the first MP joints in both feet.  The clinician opined that the mild hallux valgus was asymptomatic.  The examiner opined that the Veteran's bilateral foot symptoms were attributable to her poor choice of shoes, rather than her in-service foot sprain.  

At the February 2012 VA examination, the Veteran reported that, while in service, she was put on bed rest for several months due to her feet.  She then reported that she was on crutches for a while.  According to the Veteran, in 1996, she had excision of the proximal phalanx of the fifth toes due to soft corns.  At the time, her symptoms included pain when walking.  She used over-the-counter inserts in her shoes, along with creams to help alleviate the pain.  Upon examination, the clinician noted that the Veteran did have very minimal hallux valgus, but had no symptoms associated with the condition.  Ultimately, the clinician opined that the Veteran's current bilateral foot condition was not incurred in or caused by her in-service foot condition.  The clinician reasoned that, while the Veteran did have some complaints of foot pain during the earlier part of service, there was no evidence of a significant injury that required months of bed rest.  Furthermore, the Veteran's last six years of service were silent for any complaints related to her feet.  

At the February 2016 VA examination, the clinician diagnosed bilateral mild hallux rigidus and mild to moderate hallux valgus.  The Veteran had corns on both metatarsal areas and the little toes.  There were no flare-ups of the condition.  There was no evidence of pes planus, Morton's neuroma, or hammer toe.  There was no evidence of pain upon physical examination.  Upon review of the record, including the Veteran's in-service bilateral foot complaints, the clinician opined that the Veteran's current foot issues were less likely than not incurred in or caused by her in-service complaints.  The clinician stated that the Veteran's symptoms are classic for someone who wears shoes that are not wide enough for her forefoot.  In addition, there was no indication that she had corns in service.

Also of record are the Veteran's statements.  The Veteran has reported that while in service, she sprained the ligaments in both feet, and was put on bed rest for several months.  She also reports that she had surgery in 1996 to remove corns from both feet.  At the Board hearing, the Veteran testified that at that time, she had no current diagnoses or treatment for her feet.

The Board finds that the most probative evidence of record is the VA nexus opinions.  The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The VA clinicians, particularly the February 2016 examiner, considered the Veteran's documented in-service bilateral foot complaints and treatments, post-service medical history (to include her 1996 bilateral foot surgery) and her statements in relation to her foot issues.  Upon examination, the clinicians provided diagnoses and explained why there was a negative link between the Veteran's in-service foot complaints and her current foot complaints.  In rendering their negative nexus opinions, the clinicians provided an etiology of the Veteran's foot conditions -namely, her choice of footwear.  Therefore, the Board accordingly assigns the VA examiners' opinions high probative value.

Contrarily, the Board finds that the Veteran's lay statements are less probative.  The Veteran contends that while in service, she was on bed rest for several months after spraining ligaments in both of her feet; she later graduated to using crutches.  As a lay person, the Veteran is certainly competent to report what she experienced during service, to include symptoms and treatment she received.  However, the Board finds that this statement is not credible.  This statement directly contradicts the evidence of record.  While it is true that the Veteran periodically reported foot pain during the early years of her service, there is no indication that the Veteran's noted foot issues caused her to be on bed rest for several months.  To the extent the record does support the Veteran's contentions, there is no credible evidence linking the Veteran's in-service ligament sprain to her current foot conditions.  

In regards to the Veteran's reports of having surgery during in 1996, the Board finds there is no reason to question the credibility of this statement.  However, while the Veteran may have had surgery to remove bilateral corns in 1996, there is no indication that such a procedure was related to her in-service bilateral foot issues.  Given the above, the Board finds that the Veteran's lay statements are less probative than the VA medical opinions as it pertains to the issue of etiology.

Based on the lack of credible evidence relating the Veteran's current disability to her in-service injuries, coupled with the VA examiners' well-reasoned medical opinions suggesting that the Veteran's current bilateral foot conditions are unrelated to her in-service injury, but rather due to her footwear, the Board finds that the evidence of record is against a finding that the current bilateral foot disability was incurred in service.  The benefit-of-the-doubt rule is not applicable because the evidence is not in relative equipoise.

Increased Rating for GERD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Also, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The severity of a digestive system disability is ascertained, for VA rating purposes, by application of the criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.114.  The Board points out that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture.  38 C.F.R. § 4.114.

The Veteran's specific disability, GERD, is not listed in the Rating Schedule.  The RO assigned Diagnostic Code 7399 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  38 C.F.R. § 4.20.  The RO determined that the most closely analogous diagnostic code was 38 C.F.R. § 4.114, Diagnostic Code 7346 for hernia hiatal.  Under Diagnostic Code 7346, a 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346. 

A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health. 

A 10 percent evaluation is warranted when two or more of the symptoms for the 30 percent evaluation are present with less severity.  These classifications of considerable and severe impairment of health are not defined further in the rating schedule.

The Board notes that the initial 10 percent rating was assigned based upon the findings in an August 2007 VA examination, where the Veteran reported epigastric pain, substernal pain, and pyrosis with nausea; however, there was no vomiting, hematemesis, melena, or hemoptysis.  

Early VA treatment records reflect numerous complaints of left upper quadrant pain, which physicians have associated to the Veteran's GERD.  Results of a January 2010 endoscopy reflect no evidence of a tumor, ulcer, or other significant abnormalities in the duodenum, stomach, or esophagus.

At the July 2010 VA examination, the Veteran reported the following symptoms: dysphasia, heartburn, epigastric pain, scapular pain, arm pain, reflux and regurgitation of stomach contents, nausea, and vomiting.  The diagnosis was GERD, along with irritable bowel syndrome with chronic constipation.  The clinician noted that GERD can cause bleeding and iron deficiency anemia, but did not specify whether such was true in the Veteran's particular case.  The Veteran's condition had no effect on her occupation or daily activities.

At the August 2011 Board hearing, the Veteran rated her GERD pain as 7 out of 10.  She also testified that she experienced difficulty swallowing, heartburn, vomiting, chest pain, swollen stomach, constant pain and swelling under her left rib cage, and had problems lying down.

At the February 2012 VA examination, the clinician diagnosed GERD, hiatal hernia, and gastritis.  The Veteran reported that in the past year, she had four or more recurring episodes of non-severe symptoms; each episode lasted less than a day.  She stated her medication help reduce her reflux and heartburn; however, there was no significant nausea, vomiting, melena, or hematochezia.  The Veteran had no incapacitating episodes over the past year due to her stomach or duodenum condition, nor did her condition impact her ability to work.  The clinician also noted the Veteran's history of anemia, but opined that the Veteran's iron deficiency anemia was not attributable to her GERD disability, but rather was a result of her heavy periods. 

A June 2013 treatment note documents the Veteran's report of reflux at night.  Most recent VA medical records show that the Veteran continuously manages her GERD with medications to suppress her symptoms to suppress her symptoms of heartburn and acid reflux.  

The Board finds the Veteran's recurring symptoms of GERD, predominantly manifested by heartburn, reflux, and, at times, nausea and vomiting, most nearly approximates the 10 percent rating criteria under Diagnostic Code 7346.  The Veteran's GERD symptoms have been largely unchanged over the course of the appeal, and the symptoms, as a whole, are not productive of considerable impairment of health.  

On this record, the Veteran's main symptoms are heartburn and reflux.  At times, she does report that she may experience nausea and vomiting, depending on the type of food she eats.  However, there is no indication that such symptoms amount to persistent recurrent epigastric distress; there is no evidence of any negative effect on her daily activities or her occupation.  More importantly, there is no medical opinion that the Veteran's GERD symptoms are overall productive of "considerable impairment of health."  Notably, the Veteran has not manifested any significant weight loss during the appeal period, see 38 C.F.R. § 4.112, and her anemia has been attributed to non-GERD etiology.

The Board has considered whether a higher rating is warranted under another potentially applicable Diagnostic Code.  Correspondence in the record contends that the Veteran may be entitled to a 30 percent rating under Diagnostic Code 7307 for hypertrophic gastritis.  In order to attain a 30 percent rating under 7307, the Veteran's disability picture must more nearly approximate chronic gastritis with multiple small eroded or ulcerated areas, and with symptoms.  Although the Veteran does have gastritis, the record does not suggest that she has multiple small eroded or ulcerated areas.  The endoscopy results of record do not reflect any such abnormalities.  The evidence does not show that the Veteran's gastritis is the predominant disability.

In regard to other potentially applicable Diagnostic Codes, the Board finds that the Veteran's symptoms are best addressed under the criteria for hiatal hernia (Diagnostic Code 7346) as the Veteran's symptoms of GERD are more closely captured by those that are listed under Diagnostic Code 7346.

In so holding, the Veteran's description of GERD symptoms are generally credible and help support the assigned 10 percent rating.  However, as it pertains to the findings of "considerable impairment of health" including whether anemia result from GERD, the Board places greater probative weight to the findings of the VA examiners who have greater training and expertise than the Veteran in speaking to these medical principles and findings.

Thus, the assigned 10 percent rating under Diagnostic Code 7346 is most appropriate in this case.

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The discussion above reflects that the symptomatology associated with the Veteran's GERD is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria inapplicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The ratings assigned consider the impact on the Veteran's employment.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for GERD is not warranted.  38 C.F.R. § 3.321(b)(1). 


ORDER

Service connection for a bilateral foot disability is denied.

Entitlement to a rating in excess of 10 percent for GERD is denied.




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


